Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS


                                No. 19-BG-1123


                     IN RE DONALD R. HARRIS, RESPONDENT.


        A Member of the Bar of the District of Columbia Court of Appeals
                          (Bar Registration No. 485340)


                        On Report and Recommendation
                   Of the Board on Professional Responsibility
                                 (DDN 364-17)


                           (Decided March 26, 2020)


      Before: FISHER, THOMPSON, and MCLEESE, Associate Judges.


      PER CURIAM:      In this case, the Board on Professional Responsibility

accepted the recommendation of Hearing Committee Four that respondent be

suspended pursuant to D.C. Bar R. XI § 13(c). In its report, the Board stated that

this matter was referred to the Committee after respondent, who was previously

charged in a separate disciplinary proceeding with either reckless or intentional

misappropriation of entrusted funds, failed to comply with conditions imposed to
                                        2


protect the public while he continued to practice law pending the conclusion of his

disciplinary matter (Board Docket No. 19-BD-004). Specifically, in response to

that earlier disciplinary complaint, respondent asserted he suffered from a

disability that entitled him to mitigation of the disciplinary sanction.     When

respondent first failed to comply with the conditions, Disciplinary Counsel filed a

motion to reconsider and the Board imposed additional conditions and warned

respondent that his failure to comply could subject him to the revocation of

conditions and the imposition of a suspension. Respondent again failed to comply,

and the Board referred the matter to Hearing Committee Four, which determined

that respondent was non-compliant and recommended that he be suspended

pending disposition of his original disciplinary proceeding. In response, the Board

accepted the recommendation and requests that this court immediately suspend

respondent pursuant to D.C. Bar R. XI § 13(c).


      Respondent has failed to respond to this court’s order directing him to show

cause why he should not be suspended.            Further, respondent previously

acknowledged that he failed to comply with the imposed conditions that would

permit him to practice law while his disciplinary case was pending. In light of the

Board’s report, we conclude that respondent has asserted a disability that impairs

his ability to practice law but has failed to comply with conditions imposed to
                                          3


protect the public; therefore, a disability suspension pursuant to D.C. Bar R. XI §

13(c) is needed to protect the public. Accordingly, it is


      ORDERED that Donald R. Harris is hereby suspended from the practice of

law in the District of Columbia pursuant to D.C. Bar R. XI § 13(c) pending final

resolution of his disciplinary proceedings in Board Docket No. 19-BD-004. It is

      FURTHER ORDERED that respondent’s attention is directed to the

obligations of a suspended attorney found in D. C. Bar R. XI § 14.


                                            So ordered.